Citation Nr: 1741370	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to exposure to an herbicide agent, and to include as secondary to service-connected hypertension and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to January 1977, with three periods of verified service in the Republic of Vietnam.  He also has subsequent service in the Army National Guard until retirement in May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this matter now rests with the RO in Nashville, Tennessee. 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the evidentiary record.

This matter was remanded by the Board in November 2014 and February 2017 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a heart disability.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, and VA treatment records have been associated with the evidentiary record.

In the November 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's VA treatment records from the Nashville VA Medical Center (VAMC) dated from February 1994 to August 2001 and June 2014 to the present, and to request the Veteran provide an authorization form for release of his private treatment records from Dr. P. at Skyline, Dr. F. at Nashville TVHS, and Dr. W.R.  The AOJ was then instructed to afford the Veteran a VA examination to clarify whether the Veteran has a diagnosis of ischemic heart disease, and to opine whether any other diagnosed heart condition was related to the Veteran's military service or caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

The Veteran's Nashville VAMC treatment records have been associated with the evidentiary record.  In November 2014, the AOJ sent the Veteran a letter asking him to complete the enclosed authorization forms so VA could obtain the identified private treatment records on his behalf, and informing him that he could send the records to VA.  To date, the Veteran has not provided signed releases or treatment records for any private medical providers in response to the November 2014 letter.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In the February 2017 remand, the Board instructed the AOJ to obtain an addendum opinion from a May 2016 VA examiner as to whether the Veteran has a current heart disorder that began during or is due to his military service, and whether the Veteran has a current heart disorder that is caused or aggravated by his PTSD.  The Board noted the Veteran's claim of service connection for a heart disability may be intertwined with a referred claim of service connection for hypertension, and therefore instructed the AOJ to readjudicate the claim of service connection for a heart condition after the claim to reopen service connection for hypertension had been adjudicated.

In March 2017, a VA examiner opined there is no medical evidence the Veteran has been diagnosed with any heart disorder that began during or is due to military service, or that is caused or aggravated by his PTSD.

In June 2017, the AOJ readjudicated the claim of entitlement to service connection for a heart disability.  In an August 2017 rating decision, the AOJ granted the claim of entitlement to service connection for hypertension.  However, given that the preponderance of the competent and credible evidence of record indicates the Veteran does not have a current diagnosis of a heart disability, as will be discussed below, the Board finds that a remand for AOJ consideration as to whether a current heart disability is secondary to the now service-connected hypertension would only cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Accordingly, given the November 2014 letter to the Veteran and the lack of a response to date, the association of the Veteran's Nashville VAMC treatment records with the evidentiary record, the November 2014 VA examiner's opinion, the May 2016 VA examination report and opinion, the March 2017 VA examiner's addendum opinion, and the readjudication of the claim in June 2017 based upon all the evidence of record, the Board finds there has been substantial compliance with its November 2014 and February 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Ischemic heart disease is such a disease.

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends he has a current heart disability which is related to his exposure to an herbicide agent during his service in the Republic of Vietnam.  In the alternative, the Veteran contends he has a current heart disability which is secondary to his service-connected hypertension and/or PTSD.  See September 2017 informal hearing presentation.  However, the Board finds that the preponderance of the competent and credible evidence of record is against finding the Veteran has a diagnosis of a heart disability at any time during the appeal period.

The Veteran's service treatment records indicate that in October 1965 the Veteran complained of tightness in his chest and difficulty breathing when he exercised.  A medication was prescribed.  In August 1976, the Veteran complained of sharp chest pain for one week, which he reported he mostly felt when lifting and/or breathing heavily.  Following chest x-rays the assessment was to rule out sarcoidosis.  The Veteran was placed on a physical profile for "chest pain (sarcoidosis)" in August and October 1976.  A November 1976 examination report indicated the Veteran's heart was normal, and that a chest x-ray revealed old granulomatous disease.  No defects or diagnoses were listed by the examiner.

The Veteran's National Guard records include a March 1989 chest x-ray which stated the heart size was normal, but a mild tortuosity of the ascending and descending thoracic aorta was noted.  A March 1989 EKG was interpreted as normal.  In a May 1991 enlistment Report of Medical History, the Veteran denied shortness of breath, pain or pressure in his chest, palpitation or pounding heart, and heart trouble.  A May 1991 enlistment examination report marked the Veteran's heart as normal, and stated a chest x-ray was normal.  

In August 1993, the Veteran was placed on a physical profile for angina pectoris, with a notation that the Veteran needed to obtain a cardiovascular consultation as soon as possible to evaluate his chest pain.  In September 1993, the Veteran began an evaluation at the Nashville VAMC for a single episode of chest pain while running.  A treadmill exercise test was reported as normal with no evidence of cardiac ischemia, and the Veteran's heart was cleared to resume exercise in the National Guard.  See November 1993 service treatment record; October 1993 Nashville VAMC treatment record (associated with service treatment records).  In February 1994, the Veteran's treating physician, Dr. C.H., noted for a Medical Review Board that the Veteran had a diagnosis of hypertension but no heart problem had been identified, and the Veteran had no physical limitations.

The Veteran's National Guard records also include treatment records in September 1994 from Saint Thomas Hospital and Dr. A.L.C.  In the admission history and physical examination report, Dr. A.L.C. noted the Veteran had referred himself for a second evaluation of his blood pressure and chest pain.  Dr. A.L.C. noted the Veteran had hypertension for a number of years being treated with two medications, and that in roughly October he began having chest tightness while running during training, and the Veteran reported chest discomfort while playing on the basketball court after running up and down it a few times.  Dr. A.L.C. stated the Veteran's cardiac examination revealed an S4 gallop but no other murmurs, and his EKG revealed prominent voltage and probably early evidence for left ventricular hypertrophy.  Dr. A.L.C. changed the Veteran's hypertension medications, and ordered an exercise thallium scan to be sure the Veteran did not have coronary disease manifesting itself as his exercise-related chest pain.  An addendum indicated the Veteran's thallium images revealed some patchy defects in the anterior wall and inferior wall that could be a hypertensive response which the Veteran did experience on the treadmill or moderate coronary artery disease.  Dr. A.L.C. ordered an outpatient cardiac catheterization to rule out coronary artery disease.  A September 1994 cardiac catheterization report from Saint Thomas Hospital indicated the Veteran had normal left ventricular systolic function and no evidence of significant coronary artery atherosclerosis.  In an October 1994 treatment note, Dr. A.L.C. noted the Veteran had normal coronary arteries and had patchy thallium defects due to left ventricular hypertrophy, and that he had informed the Veteran the biggest thing he had to do was to be sure his blood pressure was well regulated.

In an August 1995 Report of Medical History, the Veteran reported pain or pressure in his chest, but denied palpitations or pounding heart and heart trouble.  The Veteran reported treatment at Saint Thomas Hospital for high blood pressure.  An August 1995 examination report marked the Veteran's heart as normal.  Hypertension was listed as a defect or diagnosis, and the examiner indicated the Veteran's systolic blood pressure becomes dangerously elevated with exercise, and the Veteran had a letter from a private cardiologist requesting the Veteran's exemption from strenuous exercise.

The remainder of the Veteran's VA treatment records include diagnoses of hypertension and hyperlipidemia, but do not include any complaints, diagnoses, or treatment for a heart disability.

In January 2011, an Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) was completed by Dr. W.B.R.  Dr. W.B.R. did not answer whether the Veteran has IHD, but wrote that no stress, isotope, or arteriogram had been done.  Dr. W.B.R. listed three diagnostic codes, which equated to diagnoses of hypertension, hyperlipidemia, and hearing loss.  Dr. W.B.R. indicated there was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  Dr. W.B.R. also indicated that the Veteran does not have congestive heart failure.  Dr. W.B.R. stated a diagnostic exercise test had not been conducted, but an EKG and a chest x-ray were completed in January 2011, and there was no evidence of cardiac hypertrophy or dilation.  The reports from the EKG and the chest x-ray were submitted along with the DBQ.

During the August 2013 hearing before the Board, the Veteran testified that he was seen at the Nashville VAMC two-to-three months after his separation from active duty for high blood pressure and chest pains.  The Veteran testified it was hard to breathe if he climbed steps, and he had trouble breathing if he played basketball, and these problems sometimes happened while he was on active duty.  The Veteran testified that he had previously received treatment from a Dr. W.P. at Skyline, who said the Veteran's high blood pressure was causing the Veteran's heart condition, and said the Veteran had to be treated for high blood pressure because of his heart.  The Veteran testified he is now being treated by Dr. W.R., who had also told the Veteran he needs to take his high blood pressure pills every day, and that the Veteran cannot stop taking his medicine because it can lead to a heart attack.

In February 2013, the Veteran underwent a VA Agent Orange examination.  The examiner noted the Veteran's past medical history was positive for hypertension and hyperlipidemia, and under the review of systems for the heart the examiner included only hypertension.  Upon examination the Veteran's heart had a regular rate and rhythm.  The examiner opined the Veteran had no problems identified as being related to Agent Orange.

In November 2014, a VA examiner reviewed the evidentiary record.  The examiner opined that the claimed heart disease is less likely than not due to or aggravated by PTSD.  The examiner explained there is no evidence PTSD caused or aggravated this condition in the Veteran's service treatment records, and concluded, "In my opinion, based on review of medical records and today's examination, [the V]eteran's heart disease is less likely than not due to PTSD."  However, it does not appear that any examination of the Veteran was conducted in November 2014, but rather a review of the evidence of record, and the November 2014 VA examiner did not identify a specific diagnosis of a heart disease to which he was referring.

The Veteran was afforded a VA cardiovascular examination in May 2016.  The examiner stated the Veteran had been diagnosed with a heart condition, and listed a diagnosis of hypertensive heart disease, with a date of diagnosis in 2002.  However, the VA examiner then listed the medical history of the Veteran's heart condition as, "He has had no heart problems except for hypertension diagnosed after he left the service."  The May 2016 VA examiner stated the Veteran does not have a heart condition which qualifies within the generally accepted medical definition of IHD.  The VA examiner also stated the Veteran has not had a myocardial infarction, cardiac arrhythmia, heart valve condition, any infectious cardiac conditions, or pericardial adhesions.  Upon examination, the VA examiner noted the Veteran's heart sounds were abnormal due to a mitral valve ejection murmur.  The examination report indicates a May 2016 echocardiogram was normal, and the VA examiner indicated there was no evidence of cardiac hypertrophy or dilation.  Following an interview-based METs test, the examiner stated the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.

The May 2016 VA examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by his military service because the Veteran has had hypertension since leaving the service but hypertension was not diagnosed or treated in service, and that Veteran has no other heart condition such as IHD.  The examiner noted the Veteran's treatment for atypical chest pain in 1994, but that no heart condition, including IHD, was found.

In a March 2017 addendum opinion, a VA examiner indicated the evidentiary record had been reviewed.  The VA examiner opined there is no medical evidence the Veteran has been diagnosed with any heart disorder that began during or is due to his military service.  The March 2017 VA examiner clarified the Veteran does have a diagnosis of hypertension, but not a diagnosis of hypertensive heart disease.  The VA examiner noted the Veteran's complaints in 1965 of tightness in the chest and difficulty breathing, but stated no cardiac condition was noted or diagnosed, and the Veteran was given treatment at that time consistent with an upper respiratory infection.  The examiner further noted the August 1976 complaints of sharp chest pains for a week associated with lifting or breathing heavy, and that as no residuals were noted, this condition would be most consistent with a chest wall strain and not a heart condition, and that the Veteran has not been diagnosed with sarcoidosis.  The March 2017 VA examiner further opined there is no medical evidence the Veteran has a diagnosis of a current heart disorder that is caused or permanently aggravated by his PTSD.

The Board finds that the preponderance of the competent and credible evidence of record is against finding the Veteran has a diagnosis of a heart disability at any time during the appeal period.  The Veteran's service treatment records note complaints of chest pain and shortness of breath, but do not include a diagnosis of a heart disability during his active duty service.  Although a March 1989 chest x-ray noted a mild tortuosity of the ascending and descending thoracic aorta, the evidence of record indicates all subsequent chest x-rays have been interpreted as normal.  See, e.g., January 2011 chest x-ray report; May 1991 enlistment examination report.  Further, although the Veteran complained of chest pain during his National Guard service, VA and private treatment records in 1994 indicate that no heart disability was diagnosed after extensive evaluations.  Although Dr. A.L.C. stated in the October 1994 treatment note the Veteran had patchy thallium defects due to left ventricular hypertrophy, echocardiograms in January 2011 and May 2016 revealed no cardiac hypertrophy.  See May 2016 VA examination report; January 2011 IHD DBQ.  The remainder of the Veteran's VA treatment records do not include any diagnosis of a heart disability, and the January 2011 IHD DBQ from Dr. W.B.R. did not diagnose any heart disability.  Although the May 2016 VA examiner noted a finding of an abnormal heart sound upon examination, following his complete interview and examination of the Veteran, the VA examiner did not render a diagnosis of a heart disability based upon that finding.  Further, although the May 2016 VA examiner listed a diagnosis of hypertensive heart disease, the May 2016 VA examiner also stated the Veteran had no heart problems except for hypertension.  After reviewing the evidentiary record, the March 2017 VA examiner clarified in his addendum opinion that the Veteran has a diagnosis of hypertension, but not a diagnosis of hypertensive heart disease.  Accordingly, the Board finds the preponderance of the competent and credible evidence is against finding that the Veteran has a diagnosis of a heart disability at any time during the appeal period.  The Board notes that entitlement to service connection for hypertension has been established in an August 2017 rating decision.

The Board has considered the lay evidence offered by the Veteran.  This includes his testimony, in which he reported he has a current heart disability, and that his private medical providers have told him he has a heart disability related to, or that may be aggravated by, his hypertension.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran currently has a diagnosis of a heart disability is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As a heart disability is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis.  Further, although the Veteran is competent to testify as to what his private physicians have told him regarding a currently diagnosed heart disability, the Board affords significant weight of probative value to the findings of the May 2016 and March 2017 VA examiners, as they considered the Veteran's reported symptoms and history, but based on the totality of the evidence of record, and the May 2016 objective examination, concluded there is no current diagnosis of a heart disability.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a heart disability at any time during the appeal period.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a heart disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a heart disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


